DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, without traverse, of Group 4 (directed to an electron acceptor) as set forth in the Requirement for Restriction/Election filed 08/18/21.

4.	The election reads on Claims 4-9.

5.	Claims 1-10 are pending.  Claims 1-3 and 10, in view of the Applicant’s Response filed 05/27/21, have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zysman-Colman et al. (WO 2017/115068 A1) in view of Fors et al. (J. Am. Chem. Soc.  2010, 132, 15914-15917).
	Zysman-Colman et al. discloses green thermally activated delayed fluorescence (TADF) compounds (Abstract; lines 3-5, page 15; line 3, page 18; Fig. 3(a)).  An embodiment is disclosed:

    PNG
    media_image1.png
    234
    204
    media_image1.png
    Greyscale

(compound VII, page 15) comprising electron acceptor (cyano-substituted anthracene) and electron donor (carbazole).  Zysman-Colman et al. discloses one general procedure for synthesizing the compound:

    PNG
    media_image2.png
    218
    752
    media_image2.png
    Greyscale

(page 17) wherein the electron acceptor (XI) is combined with electron donor (D1) in a reaction vessel (notice that one of the bromines is replaced by cyanide via steps iii-v and the other bromine is replaced by D1 via steps i-ii and coupling step using NaH); the resulting mixture is then added to water and extracted with DCM (3x) at room temperature and purified by column chromatography using chloroform:hexane (v/v 1:4) (lines 14-24, page 17).  However, Zysman-Colman et al. does not explicitly disclose the synthetic method as recited by the Applicant, particularly in regards to the presence of catalyst and reaction temperature.
	Fors et al. discloses the use of palladium-catalyzed C-N cross coupling reactions for both primary and second amines, resulting in high yields and low catalyst loadings (pages 15916-15917).  Using a 1:1 mixture of ArX (where Ar = aryl group and X = halogen such as Br) and HN(R)(R’) (where R = non-hydrogen substituent), the following cross-coupling (palladium-catalyzed) reaction is disclosed:

    PNG
    media_image3.png
    55
    434
    media_image3.png
    Greyscale

(Table 2) comprising the steps of reacting electron acceptor (ArX) and electron donor (HN(R)(R’)) in a reaction vessel (at ~1:1 ratio) in dioxane at 110º C.  It would have been obvious to utilize the reaction procedure as disclosed by Fors et al. to first couple the 

    PNG
    media_image4.png
    148
    125
    media_image4.png
    Greyscale

modifying the reaction procedure as disclosed by Zysman-Colman et al. (notice that the above intermediate then undergo steps iii-v to replace the remaining bromine with cyanide).  The motivation is provided by the disclosure of Fors et al., which teaches that its C-N coupling method (between ArX and HN(R)(R’)) results in high yields and low catalyst loadings.  Notice that the finished reaction mixture can then undergo the purification steps as disclosed by Zysman-Colman et al. (see above).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zysman-Colman et al. (WO 2017/115068 A1) in view of Fors et al. (J. Am. Chem. Soc.  2010, 132, 15914-15917) as applied above and in further view of El-Deeb et al. (Molecules  2008, 13, 818-830).
	Zysman-Colman et al. in view of Fors et al. discloses the synthesizing method of Claim 4 as shown above.  Zysman-Colman et al. discloses the use of water and extraction with DCM (3x) before column purification (lines 14-24, page 17).  However, Zysman-Colman et al. in view of Fors et al. does not explicitly disclose the specific use of ice water.
	El-Deeb et al. discloses the use of palladium-catalyzed coupling reactions involving Ar-Br and secondary amines (step v in Scheme 3, page 821); the resulting 12a-c).  It would have been obvious to use ice water in the reaction procedure as disclosed by Zysman-Colman et al. in view of Fors et al.  The motivation is provided by the disclosure of El-Deeb et al., which teaches the use of ice bath to cool reaction mixtures under high heat (reflux) conditions, thus rendering the production of the method as recited by the Applicant predictable with a reasonable expectation of success.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zysman-Colman et al. (WO 2017/115068 A1) in view of Fors et al. (J. Am. Chem. Soc.  2010, 132, 15914-15917) as applied above and in further view of Poole (III/Flash Chromatography  2000, 2808-2814).
	Zysman-Colman et al. discloses the synthesizing method of Claim 4 as shown above. Zysman-Colman et al. discloses that the concentrated organic mixture (comprising the fluorescent material) is purified by column chromatography using chloroform:hexane (v/v 1:4) (lines 18-24, page 17).  However, Zysman-Colman et al. in view of Fors et al. does not explicitly disclose the developing agent and volume ratio as recited by the Applicant.
	Poole discloses methods widely used to optimize separation conditions for column (silica gel) chromatography; the solvent system is determined by starting from hexane and then adding “various volume increments” of a strong dipolar solvent such as dichloromethane or chloroform, which can range from 30-100% (including 60%) (v/v) (page 2812).  It would have been obvious to modify the purification procedure as .

Allowable Subject Matter
11.	Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Zysman-Colman et al. (WO 2017/115068 A1), which discloses green thermally activated delayed fluorescence (TADF) compounds (Abstract; lines 3-5, page 15; line 3, page 18; Fig. 3(a)) of the following form:

    PNG
    media_image5.png
    150
    133
    media_image5.png
    Greyscale

(line 13, page 2) where A = acceptor moiety and D = donor moiety (lines 19-20, page 2).  An embodiment is disclosed:

    PNG
    media_image1.png
    234
    204
    media_image1.png
    Greyscale

(compound VII, page 15).  However, it is the position of the Office that neither Zysman-Colman et al. singly nor in combination with any other prior art provides sufficient motivation to produce the synthesizing method as recited by the Applicant, particularly in regards to the nature of the electron acceptor.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAY YANG/Primary Examiner, Art Unit 1786